The Surrogate.
The question-in this case is -whether the husband of the deceased is incompetent, by reason of drunkenness, to administer on her estate. Several, witnesses swear that they have seen Keohele intoxicated-from time to.time. - -
But .they, do not show, in my judgment, habitual,_con*53tinned, inveterate and irremediable habits of drunkenness, ■ incapacitating him for the transaction of business. Only such habits can’be held to have been intended by the - statute as a disqualification of any person for the trust of ■ administration on the ground of drunkenness, as would warrant overseers of the poor in designating such person as an habitual drunkard under the Revised Statutes, or a jury in adjudging him so to be. The law expressly confides the privilege of administering upon a deceased wife’s ■' effects to her surviving husband, on condition of his giving adequate security; and this privilege is not to be forfeited without clear evidence of his incapacity.
Kechele must be granted letters of administration, on filing his bond in double the value of the personal estate, ■ with two sufficient sureties, justifying to the satisfaction of the Surrogate.